Title: Abigail Adams to Mercy Otis Warren, 27 August 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My Dear Mrs. Warren
      Braintree August 27 1775
     
     It was with pleasure I received a line from my Friend to day informing me of her better Health. I was really anxious for her—more so on account of the great mortality which prevails around us. I arrived at my own habitation a fryday and found my family all well—a blessing which I hope will be continued to me.
     The peaceful tranquility of my own habitation was enhanced to me by a few Days absence, amidst a more noisy and tumultuous scene than I love, tho I injoyed many hours of pleasure in the society of my Friends.
     I have not heard any of the allarms you mention, only the artillery of the clouds which has been pretty heavey this afternoon but pro­duced us many refreshing showers, in which I rejoice for many reasons. My Friend will leave me to morrow morning, and will have a much more agreable journey for the rain. I find I am obliged to summons all my patriotism to feel willing to part with him again. You will readily believe me when I say that I make no small sacrifice to the publick.
     You write me that you have been to Head Quarters, and there seen the Letters. Pray what did you think of them? Money must be much plentier than provisions with Gage or he would not think of setting so high a value upon them.
     I shall send this by Mr. Adams who will call upon you as he has alterd his mind with regard to going to Deadam. I shall be very glad to see my Friend next week. Any week or any time she may be assurd of a hearty welcome from her affectionate
     
      Portia
     
     
      PS My regards to the young Ladies where you are. I left a peice of black gauze upon the table. Please to inquire for it and take it with you. My best regards attend your worthy partner.
     
    